DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
Disposition of Claims
Claims 1-2 & 9-12 are pending and rejected.
Claims 3-8 & 13 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a coating layer… contains 30 mass% or more in total of one or more of Si, Cr, and Al out of Si and metal elements [emphasis added]” on Lines 7-10. This limitation renders the claim indefinite as it is unclear whether the coating layer must contain silicon (i.e., the coating layer must contain 30 mass% or more in total of one or more of Si, Cr, or Al and balance of Si and metal elements) or whether the silicon is optional (i.e., the coating layer must contain 30 mass% or more in total of one or more of Si, Cr, or Al and balance of Si and/or metal elements).
Additionally, it is unclear whether “metal elements” are the previously recited metal elements of chromium and aluminum or any metal element (i.e., alkali metals, alkaline earth metals, lanthanides, actinides, transition metals, and post-transition metals).
For the purpose of examination, “a coating layer… contains 30 mass% or more in total of one or more of Si, Cr, and Al out of Si and metal elements” is being interpreted as “the coating layer must contain 30 mass% or more in total of one or more of Si, Cr, or Al and balance of Si and/or metal elements” wherein “metal elements” are any metal element (i.e., alkali metals, alkaline earth metals, lanthanides, actinides, transition metals, and post-transition metals).
Regarding Claims 2 & 9-11, Claims 2 & 9-11 are rejected as they dependent from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Inoue (US 2003/0059632).
Regarding Claim 1, Fuchs discloses a hot forging die (Fig. 1, a die half; Col. 2, Lines 36-40) for a heat-resistant Ni-based alloy product (Fig. 1, the die half is used to isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62), the hot forging comprising hot die forging or isothermal forging (Fig. 1, the die half is used in isothermal forging; Col. 1, Lines 49-50), the hot forging die comprising:
a base body (Fig. 1, a die segment 2; Col. 2, Lines 41-46) made of a Ni-based superalloy (Fig. 1, the die segment 2 is made of a nickel-aluminum alloy; Col. 4, Lines 10-25 & Claim 10); and
a coating layer (Fig. 1, an insulating layer 3; Col. 2, Lines 47-49) of inorganic material (Fig. 1, the insulating layer 3 is silicon dioxide; Col. 3, Lines 43-45) that is formed on at least one of a forming surface and a side surface of the die (Fig. 1, the total surface of the segment 2 is coated; Col. 5, Lines 26-29) and contains 30 mass% or more in total of one or more of Si, Cr, and Al out of Si and metal elements (Fig. 1, the insulating layer 3 is silicon dioxide; Col. 3, Lines 43-45).
Fuchs fails to explicitly disclose wherein the Ni-based superalloy has a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with 
However, Watanabe, in the art of forging dies, teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the hot forging die is made of 9% to 15%, by weight, of tungsten, 7% to 13% of molybdenum, 4% to 7% of aluminum, 0.1% or less of yttrium, wherein less includes 0%, and balance of nickel; Page 2, Paras. 8 & 12).
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the nickel-based mold base as disclosed by Fuchs, with the nickel-tungsten-molybdenum-aluminum die taught by Watanabe, to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Fuchs, as previously modified by Watanabe, fails to explicitly disclose wherein the coating layer contains at least nitride, Cr accounts for 50 mass% or more of elements other than nitrogen in the nitride, the coating layer having oxidation resistance.
However, Inoue, in the art of forging dies, teaches a hot forging die (a hot die; [0025]) comprising:
a base body (Fig. 1, a base material; [0014]);
a coating layer (Fig. 1, a hard layer “a”; [0035]); and
wherein the coating layer contains at least nitride (Fig. 1, the hard layer “a” comprises a first layer made of CrSiN and a second layer made of CrN; [0035] & [0036]), Cr accounts for 50 mass% or                         
                            
                                
                                    
                                        
                                            103.88
                                             
                                            g
                                        
                                        
                                            131.97
                                             
                                            g
                                        
                                    
                                    x
                                     
                                    100
                                
                            
                        
                    ; [0035] & [0036]), the coating layer having oxidation resistance (Fig. 1, the first layer made of CrSiN provides oxidation resistance; [0035]).
The advantage of the coating containing CrSiN is to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the oxide coating as disclosed by Fuchs, as previously modified by Watanabe, with the coating containing CrSiN taught by Inoue, to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Regarding Claim 2, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Fuchs further discloses wherein the coating layer of inorganic material is formed on an entire surface of the hot forging die (Fig. 1, the total surface of the segment 2 is coated; Col. 5, Lines 26-29).
Regarding Claim 9, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Inoue further teaches wherein the coating layer has a laminate structure of two or more layers different composition (Fig. 1, the hard layer “a” comprises a first layer made of CrSiN and a second layer made of CrN; [0035] & [0036]).
Regarding Claim 11, Fuchs discloses a manufacturing process for a forged product (Fig. 1, a method of isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62), comprising hot-forging a heated forging material (Fig. 1, high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62) by use of an upper die (Fig. 5, an upper die half; Col. 3, Lines 20-25) and a 
a coating layer (Fig. 1, an insulating layer 3; Col. 2, Lines 47-49) of inorganic material (Fig. 1, the insulating layer 3 is silicon dioxide; Col. 3, Lines 43-45) that is formed on at least one of a forming surface and a side surface of the die (Fig. 1, the total surface of the segments 2 are coated; Col. 5, Lines 26-29) and contains 30 mass% or more in total of one or more of Si, Cr, and Al out of Si and metal elements (Fig. 1, the insulating layer 3 is silicon dioxide; Col. 3, Lines 43-45).
Fuchs fails to explicitly disclose wherein the Ni-based superalloy has a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities and wherein the coating layer contains at least nitride, Cr accounts for 50 mass% or more of elements other than nitrogen in the nitride, the coating layer having oxidation resistance.
However, Watanabe, in the art of forging dies, teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the hot forging die is made of 9% to 15%, by weight, of tungsten, 7% to 13% of molybdenum, 4% to 7% of aluminum, 0.1% or less of yttrium, wherein less includes 0%, and balance of nickel; Page 2, Paras. 8 & 12).
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the nickel-based mold base as disclosed by Fuchs, 
However, Inoue, in the art of forging dies, teaches a hot forging die (a hot die; [0025]) comprising:
a base body (Fig. 1, a base material; [0014]);
a coating layer (Fig. 1, a hard layer “a”; [0035]); and
wherein the coating layer contains at least nitride (Fig. 1, the hard layer “a” comprises a first layer made of CrSiN and a second layer made of CrN; [0035] & [0036]), Cr accounts for 50 mass% or more of elements other than nitrogen in the nitride (Fig. 1, the Cr in the hard layer “a” accounts for 78.71 mass% of elements other than nitrogen —the first layer made of CrSiN contains 1 mol of Cr and 1 mol of Si and the second layer made of CrN contains 1 mol of Cr; 2 mol of Cr is 103.88 g and 1 mol of Si is 28.09 g; therefore the mass% of Cr in the CrN/CrSiN hard layer “a” is 78.71 mass% =                         
                            
                                
                                    
                                        
                                            103.88
                                             
                                            g
                                        
                                        
                                            131.97
                                             
                                            g
                                        
                                    
                                    x
                                     
                                    100
                                
                            
                        
                    ; [0035] & [0036]), the coating layer having oxidation resistance (Fig. 1, the first layer made of CrSiN provides oxidation resistance; [0035]).
The advantage of the coating containing CrSiN is to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the oxide coating as disclosed by Fuchs, as previously modified by Watanabe, with the coating containing CrSiN taught by Inoue, to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Wang et al. (hereinafter "Wang") (US 2016/0122877).
Regarding Claim 12, Fuchs discloses a manufacturing process for a hot forging die (Fig. 1, a method for insulating a die half; Col. 5, Lines 22-35) for a heat-resistant Ni-based alloy product (Fig. 1, the die half is used to isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62) by using a Ni-based superalloy as a base body (Fig. 1, a die segment 2 is made of a nickel-aluminum alloy; Col. 4, Lines 10-25 & Claim 10), the hot forging comprising hot die forging or isothermal forging (Fig. 1, the die half is used in isothermal forging; Col. 1, Lines 49-50), the process comprising:
applying an inorganic material containing one or more of nitride, oxide, and carbide onto at least one of a forming surface and a side surface of the die of the base body made of the Ni-based superalloy to form a coating layer (Fig. 1, an insulating layer 3 of silicon dioxide is applied to a total surface of the nickel-aluminum alloy die segment 2; Col. 3, Lines 43-45).
Fuchs fails to explicitly disclose wherein the Ni-based superalloy has a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities and heating the base body having the inorganic material applied thereon at a temperature from 900 to 1100 °C to self-oxidize Al in the base body to form an Al-enriched oxide layer between the surface of the base body and the coating layer.
However, Watanabe in the art of forging dies teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the hot forging die is made of 9% to 15%, by weight, of tungsten, 7% to 13% of molybdenum, 4% to 7% of aluminum, 0.1% or less of yttrium, wherein less includes 0%, and balance of nickel; Page 2, Paras. 8 & 12).
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).

Fuchs, as previously modified by Watanabe, fails to explicitly disclose heating the base body having the inorganic material applied thereon at a temperature from 900 to 1100 °C to self-oxidize Al in the base body to form an Al-enriched oxide layer between the surface of the base body and the coating layer.
However, Wang in the art of Ni-based alloys, teaches a manufacturing process for a Ni-based alloy (a method of manufacturing a coating for a Ni-Al-based alloy K38G; [0020] & Table 1), comprising:
applying an inorganic material (a NiCrAlZr coating; [0015]) onto a base body made of the Ni-based superalloy (a base body made of the Ni-Al-based alloy K38G; [0024] & Table 1) to form a coating layer (the NiCrAlZr coating is sprayed on the base body made of the Ni-Al-based alloy K38G; [0024]); and
heating the base body having the inorganic material applied thereon at a temperature from 900 to 1100 °C (the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating applied thereon is heated to 1000 °C; [0025] & [0027]) to self-oxidize Al in the base body to form an Al-enriched oxide layer between the base body and the coating layer (heating the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating applied thereon to 1000 °C results in a Al2O3 film formed on the base body made of the Ni-Al-based alloy K38G by self-oxidation; [0028]).
The advantage of heating the base body with the coating applied thereon is to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the manufacturing process as disclosed by Fuchs, as .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Inoue (US 2003/0059632) as applied to Claim 1 above, and further in view of Wang et al. (hereinafter "Wang") (US 2016/0122877).
Regarding Claim 10, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Fuchs, as previously modified by Watanabe and Inoue, fails to explicitly disclose an Al oxide layer formed between a surface of the base body and the coating layer.
However, Wang in the art of Ni-based alloys, teaches a manufacturing process for a Ni-based alloy (a method of manufacturing a coating for a Ni-Al-based alloy K38G; [0020] & Table 1), comprising:
applying an inorganic material (a NiCrAlZr coating; [0015]) onto a base body made of the Ni-based superalloy (a base body made of the Ni-Al-based alloy K38G; [0024] & Table 1) to form a coating layer (the NiCrAlZr coating is sprayed on the base body made of the Ni-Al-based alloy K38G; [0024]); and
heating the base body having the inorganic material applied thereon at a temperature from 900 to 1100 °C (the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating applied thereon is heated to 1000 °C; [0025] & [0027]) to self-oxidize Al in the base body to form an Al-enriched oxide layer between the base body and the coating layer (heating the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating applied thereon to 1000 °C results in a Al2O3 film formed on the base body made of the Ni-Al-based alloy K38G by self-oxidation; [0028]).
The advantage of heating the base body with the coating applied thereon is to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).


Response to Arguments
Applicant’s arguments, see Page 4, filed February 15, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1 & 12 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1 & 12 have been withdrawn.
Applicant's arguments, see Pages 4-6, filed February 15, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 9-11 have been fully considered but they are not persuasive.
In response to Applicant's argument that the mold base of Inoue is steel, not a Ni-based superalloy, and therefore does not teach or disclose the limitations of amended Claim 1, Examiner respectfully disagrees. The teachings of Inoue are to modify the coating of Fuchs to be a hard layer coating comprising a first layer made of CrSiN and a second layer made of CrN and not modifying the die segment of Fuchs. The recited composition of the Ni-based superalloy base body of amended Claim 1 is therefore properly rejected under Fuchs in view of Watanabe and Inoue.
In response to Applicant’s arguments that Inoue fails to teach or suggest a nitride coating having oxidation resistance and wherein the nitride coating contains Cr accounting for 50 mass% or more of elements other than nitrogen in the nitride, Examiner respectfully disagrees. Amended Claim 1 requires “a coating layer of inorganic material and contains 30 mass% or more of Cr… out of Si and metal elements, [and] wherein the coating layer contains at least nitride, Cr accounting for 50 mass% or more of elements other than nitrogen in the nitride [emphasis added]”.
If, for example, Applicant is arguing that the CrSiN layer of the hard layer coating of Inoue does not read on the limitations of the instant coating because said CrSiN layer contains elements other than Cr and N (i.e., Al or Si), Examiner respectfully disagrees. Specifically, in light of amended Claim 1, the instant coating only requires that Cr account for 50 mass% of elements other than nitrogen, and therefore Si and metal elements may account for up to 50 mass% of elements other than nitrogen (see Lines 9-10 of amended Claim 1). Therefore, the inclusion of additional elements such as Al and Si does not prevent the hard layer coating of Inoue from reading on the limitations of the instant coating, as long as Cr accounts for 50 mass% or more of elements other than nitrogen, which, as disclosed above, has Cr accounting for 78.71 mass% of elements other than nitrogen.
If, Applicant is arguing that the CrSiN layer of the hard layer coating of Inoue does not read on the limitations of the instant coating because the hard layer coating of Inoue does not have Cr accounting for at least 50 mass% of elements other than nitrogen, Examiner respectfully disagrees. As disclosed above, the hard layer coating of Inoue contains has Cr accounting for 78.71 mass% of elements other than nitrogen.
Applicant’s arguments, see Pages 6-7, filed February 15, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725